Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 03/03/2021.
Claims 13-21 and 32-35 have been previously withdrawn by the applicants in view of restrictions requirements.
Claims 1-12 and 22-31 are pending. 

Examiner’s Interview
In view of the compact prosecution, examiner proposed a claim amendment to Mr. Barcelo (on 04/12/2021) to place the application in condition for allowance. On 04/20/2021 Mr. Barcelo notified that applicants would like to see an office action at this time.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,528,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 22-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For trace events which represent function calls, processing said trace events by a computerized rendering engine to assign a color to each said trace event; and when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device, processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of one or more threads in a call stack graph, assign a color to each trace event, when more than one function call occurs, assign a color to the pixels which are included in pixel-unit of execution that comprises a blend of the colors of plurality of functions. The recitation of a computerized rendering engine amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of a computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claim 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claims 3 and 8 is directed to displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device, processing said plurality of trace events by to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement 
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the displaying a visualization of the execution history of a thread in a trace event stream, processing said plurality of trace events to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace event. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the computerized rendering engine performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Claims 3 and 8 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 4-7 and 9-12, the claims do not remedy claims 3 and 8 respectivaly and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim 22 is directed to resize a first number of call stack graphs to fit within a first amount of space on a display device. The claimed system is therefore directed to a statutory category, i.e., a method.
The claim recites setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs as recited in the claim can be performed mentally or in a computer and is similar to the kind of ‘organizing human activity’ at issue in Alice Corp. Although the claims are not drawn to the same subject matter, the abstract idea of setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs is similar to the abstract ideas of managing risk (hedging) during consumer transactions (Bilski) and mitigating settlement risk in financial transactions (Alice Corp.) Claim 22 describes setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs and therefore is directed to an abstract idea.
 The claim requires the additional limitations of a computer with a central processing unit (CPU), memory, a printer, an input and output terminal, and a program. No generic computer components (presumably) are claimed to perform their basic functions of processing data through the program that enables the r setting a graph size to a fraction of said first amount of space, wherein said fraction is one over said first number of call stack graphs. The recitation of a computerized rendering engine limitations amounts to mere performing instructions to implement the abstract idea on a computer. Taking the additional elements individually and in 
Claim 22 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 23-31, the claims do not remedy claim 22 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7546220 to Patlashenko et al. in view of USPN 20080080778 to Cheng et al.
Per claim 1:
Patlashenko discloses:

for trace events which represent function calls (Col. 6, lines 40-43 “a software program 153 (e.g., 153-1 or 153-2) within the data storage system 150 produces the trace data 190 in a trace buffer 160”[here software program inherently include functions]), and 
when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device (Col. 7, lines 41-45 “Trace File 160 including I/O timestamp information 162 including several information fields. A time stamp field records when the IO is issued by the host system or received by the storage system”).

Patlashenko does not explicitly disclose processing said trace events by a computerized rendering engine to assign a color to each said trace event; processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions.
However, Cheng discloses in an analogous computer system processing said trace events by a computerized rendering engine to assign a color to each said trace event (Paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC”); processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said (Paragraph [0038] “as shown in the color corresponding table in FIG. 1, the non-background pixels of Event Category 1 are displayed in red; the non-background pixels of Event Category 2 are displayed in green; the non-background pixels of Event Category 3 are displayed in blue”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the method of processing said trace events by a computerized rendering engine to assign a color to each said trace event; processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions as taught by Cheng into the method of preparing trace data for analyzing as taught by Patlashenko. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of processing said trace events by a computerized rendering engine to assign a color to each said trace event; processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions to provide an efficient technique to distinguish traces so as to easy to debug/visualize traces.

Per claim 2:
Patlashenko discloses:
(Col. 9, lines 11-17 “FIGS. 6A-6B show event types that are included in Trace Events. FIG. 6A shows in information box 206 CDB trace in the inline format received in the Trace Capture Process. On the other hand, FIG. 6B shows in information box 208 the CDB trace event in a text format converted by the Trace Analysis Process and which can be presented to a user on a user screen for better understanding”).

Per claim 3:
Patlashenko discloses:
3. A computer-implemented method for displaying a visualization of the execution history of a thread in a trace event stream (Col. 6, lines 40-43 “trace enabled front end interface 154… a software program 153 (e.g., 153-1 or 153-2) within the data storage system 150 produces the trace data 190 in a trace buffer 160”[here software program inherently include functions]), wherein when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device (Col. 7, lines 41-45 “Trace File 160 including I/O timestamp information 162 including several information fields. A time stamp field records when the IO is issued by the host system or received by the storage system”).


However, Cheng discloses in an analogous computer system processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution (Paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC”), wherein said first color is associated with said plurality of trace events (Paragraph [0038] “as shown in the color corresponding table in FIG. 1, the non-background pixels of Event Category 1 are displayed in red; the non-background pixels of Event Category 2 are displayed in green; the non-background pixels of Event Category 3 are displayed in blue”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the method of processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events as taught by Cheng into the method of preparing trace data for analyzing as taught by Patlashenko. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of processing said plurality of trace events by a computerized rendering engine to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of trace events to provide an efficient technique to distinguish traces so as to easy to debug/visualize traces.

Per claim 4:
Patlashenko discloses:
4. The method of claim 3, further comprising displaying a plurality of trace event streams of a plurality of said threads (Col. 9, lines 11-17 “FIGS. 6A-6B show event types that are included in Trace Events. FIG. 6A shows in information box 206 CDB trace in the inline format received in the Trace Capture Process. On the other hand, FIG. 6B shows in information box 208 the CDB trace event in a text format converted by the Trace Analysis Process and which can be presented to a user on a user screen for better understanding”).

Per claim 5:
The rejection of claim 3 is incorporated and further, Patlashenko does not explicitly disclose wherein each of said plurality of trace events is associated with a color corresponding to its trace event, and wherein said first color is a blend of said colors corresponding to said trace events.
However, Cheng discloses in an analogous computer system wherein each of said plurality of trace events is associated with a color corresponding to its trace event, and wherein said first color is a blend of said colors corresponding to said trace events (Fig. 1 and paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC. The corresponding table between event categories and colors is acquired from said pipeline trace data configuration information. The color of the .
The feature of providing wherein each of said plurality of trace events is associated with a color corresponding to its trace event, and wherein said first color is a blend of said colors corresponding to said trace events would be obvious for the reasons set forth in the rejection of claim 3.

Per claim 6:
The rejection of claim 5 is incorporated and further, Patlashenko does not explicitly discloses wherein said blend is associated with the relative frequency of the trace events in said pixel-unit of execution.
However, Cheng discloses in an analogous computer system wherein said blend is associated with the relative frequency of the trace events in said pixel-unit of execution (Paragraph [0032-0033] “Each instruction executed in the processor corresponds to a number (i.e., relative frequency) of pipeline trace events…the configuration of the pipeline trace data for example comprises a corresponding table between event categories and pixel colors”).
The feature of providing wherein said blend is associated with the relative frequency of the trace events in said pixel-unit of execution would be obvious for the reasons set forth in the rejection of claim 3.


Per claim 7:
The rejection of claim 5 is incorporated and further, Patlashenko does not explicitly wherein said blend comprises taking the average of said colors.
However, Cheng discloses in an analogous computer system wherein said blend comprises taking the average of said colors (Paragraph [0039] “the image data compression method of the invention, the whole image is divided into a plurality of blocks, and a so-called "block list" data structure is created for the divided blocks. By using the created block list to compress and index only the non-background pixels in each block”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said blend comprises taking the average of said colors as taught by Cheng into the method of preparing trace data for analyzing as taught by Patlashenko. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said blend comprises taking the average of said colors to provide an efficient technique for taking the average of color so as to save the memory space and reduce the computer processing as suggested by Cheng (paragraph [0039]).

Per claim 8:
Patlashenko discloses:
8. A computer-implemented method for displaying a visualization of the execution history of a thread in a call stack graph (Col. 6, lines 40-43 “trace enabled front end , wherein when a plurality of function calls occur within a given call stack level in a time range represented by one pixel-unit of execution on a display device (Col. 7, lines 41-45 “Trace File 160 including I/O timestamp information 162 including several information fields. A time stamp field records when the IO is issued by the host system or received by the storage system”).

Patlashenko does not explicitly disclose processing said more than one function calls by a computerized rendering engine to assign a first color to said pixel-unit of execution, wherein said first color is associated with said plurality of function calls.
However, Cheng discloses in an analogous computer system processing said more than one function calls by a computerized rendering engine to assign a first color to said pixel-unit of execution (Paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC”), wherein said first color is associated with said plurality of function calls (Paragraph [0038] “as shown in the color corresponding table in FIG. 1, the non-background pixels of Event Category 1 are displayed in red; the non-background pixels of Event Category 2 are displayed in green; the non-background pixels of Event Category 3 are displayed in blue”).


Per claim 9:
Patlashenko discloses:
9. The method of claim 8, further comprising displaying a plurality of call stack graphs of a plurality of said threads (Col. 9, lines 11-17 “FIGS. 6A-6B show event types that are included in Trace Events. FIG. 6A shows in information box 206 CDB trace in the inline format received in the Trace Capture Process. On the other hand, FIG. 6B shows in information box 208 the CDB trace event in a text format converted by the Trace Analysis Process and which can be presented to a user on a user screen for better understanding”).


Per claim 10:
The rejection of claim 8 is incorporated and further, Patlashenko does not explicitly disclose wherein each of said plurality of function calls is associated with a color corresponding to its function, and wherein said first color is a blend of said colors corresponding to said functions.
However, Cheng discloses in an analogous computer system wherein each of said plurality of function calls is associated with a color corresponding to its function, and wherein said first color is a blend of said colors corresponding to said functions (Fig. 1 and paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC. The corresponding table between event categories and colors is acquired from said pipeline trace data configuration information. The color of the pipeline trace event pixel is different from that of a background pixel”).
The feature of providing wherein each of said plurality of function calls is associated with a color corresponding to its function, and wherein said first color is a blend of said colors corresponding to said functions would be obvious for the reasons set forth in the rejection of claim 8.

Per claim 11:
The rejection of claim 10 is incorporated and further, Patlashenko does not explicitly disclose wherein said blend is associated with the relative frequency of the functions calls in said pixel-unit of execution However, Cheng discloses in an analogous computer system 
(Paragraph [0032-0033] “Each instruction executed in the processor corresponds to a number (i.e., relative frequency) of pipeline trace events…the configuration of the pipeline trace data for example comprises a corresponding table between event categories and pixel colors”).
The feature of providing wherein said blend is associated with the relative frequency of the functions calls in said pixel-unit of execution would be obvious for the reasons set forth in the rejection of claim 8.

Per claim 12:
The rejection of claim 10 is incorporated and further, Patlashenko does not explicitly wherein said blend comprises taking the average of said colors.
However, Cheng discloses in an analogous computer system wherein said blend comprises taking the average of said colors (Paragraph [0039] “the image data compression method of the invention, the whole image is divided into a plurality of blocks, and a so-called "block list" data structure is created for the divided blocks. By using the created block list to compress and index only the non-background pixels in each block”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7546220 to Patlashenko et al. 
Per claim 22:
Patlashenko discloses:
22. A computer-implemented method to resize a first number of call stack graphs by a computerized rendering engine to fit within a first amount of space on a display device (Col. 11, lines 8-10 “FIG. 12 shows a response time histogram , comprising setting a graph size to a fraction of said first amount of space (Col. 11, lines 27-29 “this chart is the cumulative distribution function (CDF). CDF is the integral (cumulative sum) of PDF. Hence, the CDF charts always end up at 100%”), wherein said fraction is one over said first number of call stack graphs (Col. 11, lines 43-45 “chart shows the response time of individual IO's versus elapsed time at the LV, director and the system level. Every dot in the chart is an IO, reads and writes are each marked differently”).

Per claim 23:
Patlashenko discloses:
23. The method of claim 22, wherein said first amount of space is predetermined (Fig. 12, 16 and related discussion).

Per claim 24:
Patlashenko discloses:
24. The method of claim 22, wherein said first amount of space is set manually by a user (Fig. 12 and related discussion col. 11, line 15-16 “…users may change this chart…”).

Per claim 25:
Patlashenko discloses:
25. The method of claim 22, wherein said first amount of space is set to allow for the deepest call stack that is visible on said display device when said first amount of space is set (Fig. 12 and related discussion col. 11, line 15-16 “…users may change this chart…”).

Per claim 26:
Patlashenko discloses:
26. The method of claim 22, wherein said first amount of space is set to be relative to the amount of space available on said display device (Fig. 12 and related discussion col. 11, line 15-16 “…users may change this chart…”).

Per claim 27:
Patlashenko discloses:
27. The method of claim 22, wherein said first amount of space is set to be equal to the amount of space available on said display device (Fig. 12 and related discussion col. 11, line 15-16 “…users may change this chart…”).





Per claim 28:
Patlashenko discloses:
28. The method of claim 22, wherein said first amount of space is set to be equal to a portion of the amount of space available on said display device (Fig. 12 and related discussion col. 11, line 15-16 “…users may change this chart…”).

Per claim 29:
Patlashenko discloses:
29. The method of claim 24, wherein said call stack graph is displayed using less space on said display device by collapsing a subset of the call stack levels until the call stack graph fits in the available space (Fig. 12-16 and related discussion col. 11, line 15-16 “…users may change this chart… users may select different LVs and directors from the pull down boxes”).

Per claim 30:
Patlashenko discloses:
30. The method of claim 29, wherein said collapsed subset of call stack levels are those that span a region that is visible on said display device when said first amount of space is set (Fig. 12-16 and related discussion col. 11, line 15-16 “…users may change this chart… users may select different LVs and directors from the pull down boxes”).


Per claim 31:
Patlashenko discloses:
31. The method of claim 29, wherein said collapsed subset of call stack levels are those that have a duration of less than one pixel-unit of time within a region that is visible on said display device when said first amount of space is set (Fig. 12-16 and related discussion col. 11, line 15-16 “…users may change this chart… users may select different LVs and directors from the pull down boxes”).

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Rejected under 35 U.S.C. § 101
In response to applicants arguments that Contrary to the Examiner's assertions, however, Claims 1-12 and 22-31 cannot, as a practical matter, be performed entirely in a human's mind. To begin with, the systems and methods described in the instant application clearly are directed, exemplary embodiments, to visualization of trace data generated by "a typical large software program," an environment in which "billions of trace events may occur every second." See Application at [0014]. For at least any of the above independent reasons, the rejection of claims 1-12 and 22-31 under 35 U.S.C. § 101 should be reversed.
	Examiner respectfully disagrees. Examiner agrees that visualization of trace data generated by "a typical large software program," however, the claim language is displaying the already generated trace data NOT generating the trace data first. The system/method of the claimed invention the trace data is already provided the generated trace data for displaying only. 


Rejection under 35 U.S.C. § 103
In response to applicant arguments that Contrary to the Examiner's assertions, Patlashenko and Cheng do not teach or suggest multiple limitations of Claims 1-12. First, despite the Examiner's contrary assertion, Patlashenko does not teach nor suggest the limitation in Claim 1 reciting "when more than one function call occurs within a given call stack level in a time range represented by one pixel-unit of execution on a display device..." (see Action at p. 13), nor the similar limitation in Claim 3 reciting "when a plurality of trace events occur within a time range represented by one pixel-unit of execution on a display device..." (see Action at p. 15), nor the similar limitation in Claim 8 reciting "when a plurality of function calls occur within a given call stack level in a time range represented by one pixel-unit of execution on a display device..." (see Action at p. 20). Nothing in that passage nor anywhere else in Patlashenko however, teaches or suggests the claim language at issue or anything regarding function calls or trace events at all.
	Examiner respectfully disagrees. Patlashenko discloses a system and method for preparing a trace of workload data for analysis by splitting information related to components on which the workload is experienced and by information type. See Abstract. Patlashenko discloses time stamp field records when the IO is issued by the host system or received by the storage system, it is a floating point number, the unit is seconds. The operation IO type shows the direction of the IO relative to the storage system, i.e., whether a Read or Write command is issued to disk, preferably a text string. See Fig. 3 and related discussion.  The cited portions and further clarifying above is clear that Patlashenko discloses the above argued limitations. 

In response to applicant arguments that nothing in the cited passage - nor anywhere else in Cheng - teaches or suggests assigning a color to pixels that are included in a pixel-unit of execution (based on the condition recited in the previous clause of the claim) that comprise a blend of the colors of said plurality of functions, as recited in Claim 1 (nor assigning a color ... wherein said color is associated with said plurality of trace events, as recited in Claim 3, nor assigning a first color ... wherein said first color is associated with said plurality of function calls, as recited in Claim 8). Furthermore, Cheng's paragraph [0038] discusses a "pipeline trace event pixel," which has no apparent relation to the claimed call stacks and associated displays.
	Examiner respectfully disagrees. As acknowledged by the office action that Patlashenko does not teach or suggest processing said trace events by a computerized rendering engine to assign a color to each said trace event. However, examiner would like to bring attention to reference Cheng, which explicitly discloses the color of each pipeline trace event pixel is determined by its Event Category EC. The corresponding table between event categories and colors is acquired from said pipeline trace data configuration information. The color of the pipeline trace event pixel is different from that of a background pixel. In the present displayed in red; the non-background pixels of Event Category 2 are displayed in green; the non-background pixels of Event Category 3 are displayed in blue. See paragraph [0038]. The cited portions and further clarifying above is clear that Cheng discloses the above argued limitations. 


In response to applicant arguments that the Examiner has inexplicably split the relevant claim language into two portions, and has asserted that a portion of the language is disclosed in Patlashenko and the rest in Cheng. This makes no sense, given that the language that the Examiner has separated is all part of the same clause and should be read together, especially since the second portion (allegedly disclosed in Cheng) depends on and refers back to the limitations set forth in the first portion (allegedly disclosed in Patlashenko). Such analysis is improper, illogical, and contrary to the applicable caselaw regarding anticipation and obviousness. For at least these additional independent reasons, the Examiner's rejection does not establish a primafacie assertion of obviousness, and therefore should be withdrawn.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cheng discloses the lacking teaching of Patlashenko that is Patlashenko does not explicitly disclose processing said trace events by a computerized rendering engine to assign a color to each said trace event; processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions. However, Cheng discloses processing said trace events by a computerized rendering engine to assign a color to each said trace event, See Paragraph [0038] “The color of each pipeline trace event pixel is determined by its Event Category EC; processing said more than one function call by a computerized rendering engine to assign a color to the pixels which are included in said pixel-unit of execution that comprises a blend of the colors of said plurality of functions, See Paragraph [0038] “as shown in the color corresponding table in FIG. 1, the non-background pixels of Event Category 1 are displayed in red; the non-background pixels of Event Category 2 are displayed in green; the non-background pixels of Event Category 3 are displayed in blue”. The motivation to combine the Cheng with Patlashenko would be provide an efficient technique to distinguish traces so as to easy to debug/visualize traces. As indicated in the office action. Further, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the amalgamation of the references is proper and maintained herein.


 a prima facie case of obviousness to combine those references at all.
	Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above and further, states that examiner clearly has establish a prima facie case of obviousness to combine those references at all. By showing the teaching of each references and why one skill in the art would motivate to combine the references. For example, the motivation to combine the Cheng with Patlashenko would be provide an efficient technique to distinguish traces so as to easy to debug/visualize traces. Thus, the amalgamation of the references is proper and maintained herein.


In response to applicants agreement that each of the Examiner's proposed justifications for combining Cheng with Patlashenko constitutes impermissible hindsight reconstruction, and cannot support a prima facie showing of obviousness. See MPEP § 2142 ("The tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.") (citing references). Therefore, for these additional independent reasons, all of the obviousness rejections should be withdrawn.
	Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, the amalgamation of the references is proper and maintained herein.

Rejection under 35 U.S.C. § 102(a)(2)
In response to applicant arguments that contrary to the Examiner's assertions, however, nothing in those passages or in Figure 12 - nor anywhere in the Patlashenko reference, for that matter - teaches nor suggests at least the limitations of Claim 22 that require: "resiz[ing] a first number of call stack graphs by a computerized rendering engine to fit within a first amount of 
	Examiner respectfully disagrees. First of all, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, the examiner has pointed out every single limitations and where and how it’s been taught by reference Patlashenko and again would like to point out the specific portions of reference Patlashenko for the above argued limitations, please see Col. 11, lines 8-10 “FIG. 12 shows a response time histogram presented on a user screen 226 that is viewable at a component or data storage system level. This chart shows the response time histogram at the LV, director and the system level; which discloses resize a first number of call stack graphs by a computerized rendering engine to fit within a first amount of space on a display device, see Col. 11, lines 27-29 “this chart is the cumulative distribution function (CDF). CDF is the integral (cumulative sum) of PDF. Hence, the CDF charts always end up at 100%; which discloses setting a graph size to a fraction of said first amount of space, see Col. 11, lines 43-45 “chart shows the response time of individual IO's versus elapsed time at the LV, director and the system level. Every dot in the chart is an IO, reads and writes are each marked differently; which discloses wherein said fraction is one over said first number of call stack graphs.  Thus, the rejection is proper and maintained herein.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193